600000

100000

100000

600000

“Gf Scudelati & Asociados

Asesares

Disenado por:

Google Earth
Escala (ISO A3):

605000 610000

‘
Sousa Sag oe asi ier is, aan GE A AP Sie se teen re NB User Comin

605000 610000

Vista sateltal

(CJArea del Proyecto
Escorrentias
Cafiadon

e Edlico Cafiadon Leon : del Algarrobo
= , del Zorro
—— Seco

Mapa de Hidrografia
Dpto. Deseado
Provincia de Santa Cruz x Goosen

600000 605000 610000

Sausetl-sl Sigiielana Geox, amista Gangeites, CHASES DS, USDA, USSS, AK, Colmapping, Asegad 1, OP, eulsstopa etd bw GIS User Gommunty
vi

600000 605000 610000

7a Scudelati & Asociados

Agenaoren 5 (CJArea del Proyecto
()Aridisoles

Vista satelital:

Edlico Cafiadon Leon
Sistema de coordenadas: UTM

Proyeccion: Mercator

Mapa de Suelo - Segun Soil Taxonomy
Dpto. Deseado
Provincia de Santa Cruz Google toi

Diseriado por: ad Scudelati & Asociados

Asesares

Sitio Web: www.scudelati.com.ar

E-mail: info@scudelati.com.ar

Fecha: 16 dejunio de 2017

Parque Eolico Cafiadon Leon

Sistema de coordenadas: UTM

Proyeccion: Mercator

Datum: WGS 1983

Software: ArcGIS 10.3

Google Earth-Global Mapper

Escala (ISO A3): 1:35.000

Provincia de Santa Cruz

(GaiArea del Proyecto — 210m

—90m
—100m
—110m
—120m
—130m
—140m
—150m
—160m
—170m
—180m
—190m
—200m

595000 00000 05000 10000
1
2
34 rs
2 Es
3
34 be
& 0 370 740 1.480 2.220 g
a Metros
Sistema de coordenadas: WGS 1984 UTM Zone 19S
Proyeccién: Transverse Mercator
Datum: WGS 1984
T T T T
595000 600000 605000 610000
Disefado por: . . Vista satelital: Referencias.
7a Scudelati & Asociados DA IP,
Aseasares MW YPE rea del Proyecto
Sitio Web: www.scudelati.com.ar x Vértices
E-mail: into@scudelati.com.ar Vanco Coordenadas SS Rrager aE Ta Krier
Fecha: 16@/derjayio de 2017 Parque Eodlico Cafiadon Leén 7 ames mae eer a
- [sansa 0a |“ saraaai-as—[—asarraniar | aavenai 22
Sistema de coordenadas: UTM 3 4835869,44 3379321,25 “483607433 3379401, 05
Proyeccion: Mercator 4 4835676,18 3374386,99 “FES585T,06 ‘Sa74466,75
S| asses tr5 na | —-sarnaai ra | —aensazsst | “sara
Datum: WGS 1983 Layout general 6 es8508.77 | sar08T a ae 98709.66 —| —3370898.00
Software: ArcGIS 10.3 T 7838504 08 “SI69257, 74 4838799.77 3303 AT

Google Earth

Escala (ISO A3):1:80.000

Dpto. Deseado
Provincia de Santa Cruz

Disenado por:

600000

100000

100000

600000

74 Scudelati & Asociado

Aseasare

“

605000

610000

Sse 2 igen cy arta Ganon Cte CE SEA, DBE A oat Aaragad VBR eR aeasapn cin dn GS User Catt

Parque Edlico Cahadon Leén

Mapa de Vegetaci6n
Dpto. Deseado
Provincia de Santa Cruz

Vista satelital:

605000

Google Eaith

610000

|Area del Proyecto
li Estapa herbacea - Estepa arbustiva xeréfila

